DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17. (currently amended) The arrangement as claimed in claim 15, whereinPage 2 of 8Application No. 17/257,507 Attorney Docket No. 029303.PE081USthe ring includes grooves between a radially inner side of the ring and a radially outer [[size]] side of the ring.
Authorization for this examiner’s amendment was given in an interview with Mark Neblett on 8/18/2022.
Allowable Subject Matter
Claims 13, 15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The details of the thrust ring being "the ring includes projections on one or both of surfaces of the ring facing in an axial direction which is parallel to a rotation axis of the axial bearing, adjacent segments are connected in a circumferential direction of the ring by webs having a smaller thickness in an axial direction than an axial thickness of the segments, and the projections are arranged a predetermined distance from one another on the  is considered allowable subject matter. The prior art of record shows schematic drawings of the sensor and does not go into the details of the ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Us10557497, US20060243068, US4161877, US4145919 and US 20150247778 disclose similar strain sensors on a shaft but without the details of the sensor as the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745